EXHIBIT 10.01
DESCRIPTION OF GLU MOBILE INC.
NON-EMPLOYEE DIRECTOR COMPENSATION
(Adopted on October 13, 2006)
The Compensation Committee and the Nominating and Governance Committee evaluate
the appropriate level and form of compensation for non-employee directors and
recommend changes to the Board when appropriate. In connection with our initial
public offering (“IPO”), the Board adopted the following policy with respect to
the compensation of our non-employee directors:
Cash Compensation

         
Annual Retainer Fee, provided that until the first annual meeting of
stockholders following the IPO, directors who are affiliated with one of our
principal stockholders are not eligible for this annual base compensation:
  $ 20,000  
 
       
Annual Lead Independent Director Fee:
  $ 15,000  
 
       
Annual Committee Fees:
       
Audit Committee Chair
  $ 15,000  
Audit Committee Member (other than Chair)
  $ 5,000  
Compensation Committee Chair
  $ 15,000  
Compensation Committee Member (other than Chair)
  $ 5,000  
Nominating and Governance Committee Chair
  $ 5,000  
Nominating and Governance Committee Member (other than Chair)
  $ 5,000  

All cash compensation will be paid in quarterly installments based upon
continuing service. We also reimburse our directors for reasonable expenses in
connection with attendance at Board and committee meetings.
Equity Compensation
Each year at about the time of our annual meeting of stockholders, each
non-employee director will receive an additional equity award of, at that
director’s discretion, either a grant of a number of shares of restricted stock
with a then fair market value equal to $50,000 or an option to purchase three
times as many shares of our common stock, in either case vesting pro rata
monthly over one year.
About the time he or she joins the board, each new non-employee director will
receive an initial equity award of, at that director’s discretion, either a
grant of a number of shares of restricted stock with a then fair market value
equal to $150,000 or an option to purchase three times as many shares of our
common stock, in either case vesting as to 16 2/3% of the shares after six
months and thereafter vesting pro rata monthly over the next 30 months.

 